 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   MICHAEL WILLIAMS,
                                                           Case No.: 2:17-cv-01987-JCM-NJK
12          Plaintiff(s),
                                                                         ORDER
13   v.
                                                                     [Docket No. 26]
14   BRIAN WILLIAMS, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to substitute “Doctor Michael Minev” for
17 “Defendant Chief Medical Officer.” Docket No. 26.1 For good cause shown, that motion to
18 substitute is GRANTED.
19         The Court further ORDERS as follows:
20         •   The Attorney General’s Office shall file a notice, by September 27, 2019, advising
21             whether it accepts service for Dr. Minev. If the Attorney General’s Office accepts
22             service for Dr. Minev, he must file an answer or other response to the complaint by
23             October 28, 2019.
24         •   If the Attorney General’s Office does not accept service for Dr. Minev, it must file
25             under seal his last known address by September 27, 2019. If the last known address is
26             a post office box, the Attorney General’s Office shall attempt to obtain and provide the
27
          1
            The Court construes the filings of pro se litigants liberally. See Blaisdell v. Frappiea,
28 729 F.3d 1237, 1241 (9th Cir. 2013).

                                                    1
 1      last known physical address. If service cannot be accepted for Dr. Minev, Plaintiff
 2      must file a motion by October 14, 2019 identifying Dr. Minev, requesting issuance of
 3      a summons, and specifying a full name and address for him.
 4   IT IS SO ORDERED.
 5   Dated: September 19, 2019
 6                                                     ______________________________
                                                       Nancy J. Koppe
 7                                                     United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
